Pleading and practice; petition, form and contents.— Plaintiffs sue to recover income tax for the year 1963. Defendant has moved to dismiss under rules 46 (b) and 67 (b) on the ground that the petition does not contain a clear and concise statement of the facts upon which the claim is based or upon which the court’s jurisdiction depends, the time and place where the claim arose, the amounts and items claimed, a statement of action taken on the claim by Congress or other department of the Government and a clear citation of the Act of Congress, regulation or executive order upon which the suit is founded. Upon consideration of defendant’s motion and plaintiff’s opposition thereto and without oral argument, the court concluded that paintiffs had failed to comply with the court’s order of October 29,1965, directing them to file an amended petition in plain, simple, straightforward terms, unencumbered by legal citations or references and containing an exact statement of their complaint with respect to their taxes and the relief sought. On March 14, 1966, the court ordered that defendant’s motion be granted and the petition was dismissed without prejudice.